Citation Nr: 0947640	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-30 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
19, 2007 for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
Veteran's previously denied claim of entitlement to service 
connection for PTSD, claimed as a nervous condition, a stress 
condition, and PTSD.  The May 2008 rating decision also 
granted the Veteran's claim of entitlement to service 
connection for PTSD and assigned the same an initial 50 
percent disability rating, effective, September 19, 2007. 

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Oakland, California.  
A transcript of the hearing has been associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

By a December 2008 statement, the Veteran's representative 
asserted that the Veteran wished to testify before a decision 
review officer (DRO).  To date, the Veteran has not been 
scheduled for such a hearing.  While the Veteran has appeared 
before the Board, his request to appear before a DRO is 
outstanding.  Because an appellant is entitled to a hearing 
if one is requested, this matter must be remanded.  38 C.F.R. 
§ 20.700(a) (2009).

Further, at the time of the Veteran's October 2009 hearing 
before the Board, he asserted that he was in receipt of 
disability benefits from the Social Security Administration 
(SSA) for a mental condition.  It appears that the records 
related to such disability benefits claim have not been 
associated with the claims file.  

Records associated with the Veteran's SSA disability benefits 
claim may include evidence pertinent to his claims on appeal.  
Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran 
and ascertain whether he still desires 
to have a DRO hearing regarding his 
claims, pursuant to the December
18, 2008 request.  If so, schedule the 
Veteran for a personal hearing before a 
DRO at the local VA office.  All 
responses received from the Veteran in 
this regard must be properly documented 
in the claims file. 

2.  Obtain and associate with the 
claims file all relevant records 
related to the Veteran's SSA disability 
benefits claim, to include any medical 
records upon which SSA based its 
decision.  Any and all responses, 
including negative responses, from the 
SSA must be added to the claims file.  

3.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claims of entitlement to an initial 
disability rating in excess of 50 
percent for PTSD and an effective date 
earlier than September 19, 2007 for the 
same, considering any additional 
evidence added to the record.  If any 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


